Citation Nr: 1133684	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.  

2. Entitlement to a rating in excess of 20 percent for type II diabetes mellitus (to include erectile dysfunction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to November 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The matter of the rating for diabetes mellitus is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran's hearing acuity was worse than Level I in the right ear and Level IV in the left ear.  


CONCLUSION OF LAW

A compensable rating for the Veteran's bilateral hearing loss is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A December 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

In an August 2011 Brief the Veteran's representative suggested that the hearing loss claim had to be remanded because the last hearing test provided to the Veteran was in January 2008.  There is no information in the file showing that the severity of the Veteran's hearing loss has possibly changed since 2008, and there is no allegation from the Veteran that it has changed.  Accordingly, it is not necessary to remand for another examination when there is no allegation or showing that the severity of the condition has changed in any way since that time.  Notably, the length of time since the last examination, in and of itself, does not warrant a further examination.  See VAOPGCPREC 11-95 (April 7, 1995).

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in January 2008.  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran (including comment on the Veteran's functional impairment due to hearing loss), noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The appropriate evaluation for hearing impairment is determined under the criteria found in 38 C.F.R. §§ 4.85, 4.86. 

To evaluate the degree of disability from service-connected defective hearing Table VI is used to determine a Roman numeral designation (I through XI), based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection for hearing loss has been in effect since 1989, with a noncompensable rating throughout.  The instant claim for increase was received in October 2006. 

On October 2006 private audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
5
60
55
LEFT
15
40
55
70
75

The average pure tone thresholds were 36 decibels in the right ear and 60 in the left ear, and no speech audiometry scores were provided.

On January 2008 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
55
40
LEFT
25
40
65
75
65

The average puretone thresholds were 36.25 decibels, right ear and 61.25 decibels, left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was mild to moderate sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear with excellent word recognition ability bilaterally.  The Veteran reported decreased hearing with difficulty in all situations.  

The most severe audiology scores of record are from the October 2006 private examination.  Assuming (without conceding) that these scores resulted from VA-compliant testing, and after applying Table VIA in the absence of speech recognition findings, these scores equate to Level I hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (in instances where "missing information is relevant, factual, and objective" and bears on the probative value of a private audiological report, VA must seek clarification from the examiner or explain why such clarification would be unreasonable).  Under 38 C.F.R. § 4.85 Table VII, a noncompensable rating under Code 6100 is warranted.  In other words, none of the audiometry of record that is suitable for rating purposes establishes that the Veteran warrants a schedular compensable rating for bilateral hearing loss at any time during the appeal period.  See Lendenmann, 3 Vet. App. at 345.

The Board is aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. 

The Board notes that the January 2008 examiner specifically commented that the Veteran had hearing difficulty in all situations.  Additionally, the examiner noted that the Veteran had excellent word recognition bilaterally, which suggests that the impact of the hearing loss on occupational and every day activities would clearly be no more than minimal.  Therefore, further comment by the examiner regarding the nature of functional impairment associated with the Veteran's hearing loss is not necessary, and the examination was not inadequate.  See Barr, 21 Vet. App. at 303.

The Board finds that the Veteran's hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

There is not sufficient evidence that warrants referral of the Veteran's claim for extra-schedular consideration.  In the first instance, there is no showing that the schedular criteria do not adequately represent the Veteran's disability picture.  There is no evidence of any interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's hearing loss disability.   

The Board finds the examiner's conclusions regarding the functional impairment to be consistent with the evidence of record and the schedular rating assigned.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the bilateral hearing loss disability that are not encompassed by the rating assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran last reported working as a logistics specialist and contractor in Iraq (See September 2007 VA outpatient treatment record and January 2008 VA examination) and has not alleged unemployability due to his service-connected bilateral hearing loss disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Regarding the rating for diabetes mellitus, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

In May 2009 the Veteran submitted additional evidence consisting of VA outpatient treatment records documenting ongoing treatment for diabetes mellitus that were not previously associated with the claims file.  This evidence has not been considered by the RO, and the Veteran has not waived RO initial consideration of it.  On remand, the RO will have the opportunity to review this evidence in the first instance.  38 C.F.R. § 20.1304.

Notably, the treatment records show that the Veteran has a new complication of diabetes mellitus (proteinuria), and he highlighted that fact by circling the diagnosis on the records he submitted.  The Board notes that this suggests that the Veteran's diabetes mellitus may have increased in severity since his last VA examination.  As the Veteran's most recent examination to assess diabetes mellitus was in January 2008, and since newly submitted treatment records suggest an increase in severity in the interim, a contemporaneous examination to determine the current severity of the disability is necessary.   

Finally, records of any treatment the Veteran has received in the interim are pertinent evidence and should be secured.

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for diabetes mellitus from February 2008 to the present.  

The RO/AMC should also ask the Veteran to identify any and all recent evaluation and/or treatment he received for his diabetes mellitus.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  

If he has not received any private treatment, he should so indicate.  The RO/AMC must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. If evidence received suggests that there are additional outstanding treatment records for private evaluation or treatment for diabetes and/or its complications, such records should be sought.

3. After all of the development requested above has been completed, the RO/AMC should arrange for the Veteran to be examined to ascertain the current severity of his diabetes.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  All pertinent findings should be described in detail; the examiner should specifically note whether the diabetes requires insulin, restricted diet, and regulation of activities.  The examiner should identify any (and all) systemic complications (and their severity).  If any special examinations (e.g., ophthalmological) are needed to assess the severity of complications, such should be arranged.  The examiner must explain the rationale for all opinions.

4. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


